ATRINSIC, INC.
 
469 7th Avenue, 10th Floor, New York, NY 10018
 
January 29, 2009
 
Thomas Plotts
469 7th Avenue, 10th Floor,
New York, NY 10018


Dear Tom:
 
Atrinsic, Inc. (the “Company”) is pleased to offer you employment on the
following terms:
 
1.
Position.  You will serve in the capacity as Interim Chief Financial Officer of
the Company effective as of December 16, 2009.  In addition to assuming the
customary responsibilities of a Chief Financial Officer, while serving as
Interim Chief Financial Officer you will assist the Board of Directors and Chief
Executive Officer in locating a full-time Chief Financial Officer.  You will
report to the Company’s Chief Executive Officer.  By signing this letter
agreement, you represent and warrant to the Company that you are under no
contractual commitments inconsistent with your obligations to the Company.

 
2.
Salary.  You will be paid a salary of $250,000 per annum in semi-monthly
installments in accordance with the Company’s standard payroll practices for
salaried employees.

 
3.
Restricted Stock Units.  Upon your execution of this letter agreement, the
Company will issue to you 25,000 restricted stock units pursuant to the
Company’s 2009 Stock Incentive Plan and a Restricted Stock Unit Agreement, a
form of which is attached hereto as Exhibit A.

 
4.
Bonus.  Upon the Company’s filing of its annual report on Form 10-K on or before
March 31, 2009, provided that you sign such report as the Principal Financial
Officer of the Company, you will receive a bonus of $25,000 payable in
accordance with the Company’s standard payroll practices for salaried employees.

 
5.
Expenses.  While serving as Interim Chief Financial Officer, the Company will
reimburse you for all expenses you incur on the Company’s behalf.

 
6.
Period of Employment.  Your employment with the Company will be “at will,”
meaning that either you or the Company will be entitled to terminate your
employment at any time and for any reason, with or without cause.  Any contrary
representations which may have been made to you are superseded by this
offer.  This is the full and complete agreement between you and the Company on
this term.  Although your job duties, title, compensation and benefits, as well
as the Company’s personnel policies and procedures, may change from time to
time, the “at will” nature of your employment may only be changed in an express
written agreement signed by you and a duly authorized officer of the Company.

 
 
 

--------------------------------------------------------------------------------

 

7.
Outside Activities.  While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company.  While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the
Company.  Set forth on Exhibit B hereto is a list of all of your business
involvements (other than passive non-operating investment activities) as well as
a list of all directorships which you currently hold.

 
8.
Withholding Taxes.  All forms of compensation referred to in this letter are
subject to reduction to reflect applicable withholding and payroll taxes.

 
9.
Entire Agreement.  This letter and the Exhibits attached hereto contain all of
the terms of your employment with the Company and supersede any prior
understandings or agreements, whether oral or written, between you and the
Company.

 
10.
Amendment and Governing Law.  This letter agreement may not be amended or
modified except by an express written agreement signed by you and a duly
authorized officer of the Company.  The terms of this letter agreement and the
resolution of any disputes will be governed by New York law.

 
We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating the
enclosed duplicate original of this letter and returning it to me.
 
If you have any questions, please call me at (212) 716-1977.
 

 
Very truly yours,
         
Atrinsic, Inc.
         
By:
/s/ Jeffrey Schwartz
   
Jeffrey Schwartz
 
Interim Chief Executive Officer



I have read and accept this employment offer:
   
/s/ Thomas Plotts
 
Signature of Thomas Plotts
 
Dated:  January 29, 2009
 

 
 
 

--------------------------------------------------------------------------------

 